per CURIAM:
El 15 de abril de 1987 el Director de la Oficina de Inspección de Notarías nos rindió un informe en el cual señala que “para principios de marzo de 1987 examinó [los protocolos del notario Jaime Collazo] *61correspondientes a 1984 (80 escrituras), 1985 (76 escrituras) y 1986 (60 escrituras) y notó que ninguno de dichos protocolos tenía adheridos sellos de rentas internas ni del impuesto notarial ... [y que] las deficiencias en sellos de Asistencia Legal que se detallaron en el informe del 22 de mayo de 1984, aún no se habían corregido”. Informe, supra, pág. 1. En ese momento los sellos de Asistencia legal no cancelados ascendían a mil ciento setenta y nueve dólares ($1,179).
Le concedimos término al notario Collazo para que procediera a suplir los sellos de rentas internas, notariales y de Asistencia Legal correspondientes y mostrara causa por la cual no debería ser sancionado.
El notario Collazo compareció para informar que había subsanado las deficiencias señaladas en el informe. El 26 de mayo de 1987 el Director de Inspección de Notarías informó que todas las fallas de sellos quedaron corregidas.
En su comparecencia el notario no expone razón o justificación para el claro incumplimiento de la Ley Notarial. Admite “no haber sido diligente] en el estricto cumplimiento de todos los requisitos formales establecidos por Ley, por estar segu[ro] de así poderlo hacer en cualquier tiempo”. Añade que “[l]a tardanza en el cumplimiento de formalidades ... se ha debido a un exceso de confianza en [sí mismo], segu[ro] de haber cumplido con lo sustancial en la Dación de la Fe: Ser testigos de la verdad”. Moción informativa de 13 de mayo de 1987, pág. 2.
Ante la gravedad de las deficiencias y la falta de justificación de su proceder, dictamos sentencia que decrete la suspensión indefinida del ejercicio del notariado del Lie. Jaime Collazo. El Alguacil General deberá incautarse de su obra notarial y entregarla a la Oficina de Inspección de Notarías. In re Jiménez Del Valle, 119 D.P.R. 41 (1987); In re Tirado Saltares, 118 D.P.R. 576 (1987); In re Feliciano, *62115 D.P.R. 172 (1984); In re Merino Quiñones, 115 D.P.R. 812 (1984).
El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Negrón García no intervinieron.